  Case 2:19-cv-01903-JAK-GJS Document 32 Filed 01/13/20 Page 1 of 2 Page ID #:820

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES - GENERAL
 Case No.       CV 19-1903-JAK (GJSx)                                   Date    January 13, 2020
 Title          Elite48 Dental Studio, Inc. v. Jason Watson, et al.


 Present: The Honorable   GAIL J. STANDISH, U.S. MAGISTRATE JUDGE
                   E. Carson                                                   N/A
                 Deputy Clerk                                   Court Reporter / Recorder
        Attorneys Present for Plaintiff(s):             Attorneys Present for Defendant(s):
                Andrew S. Dallman                                      Guy Ruttenberg
                                                                      Bassil G. Madanat
 Proceedings:           Scheduling of Settlement Conference


The Court conducts a pre-settlement conference telephone call with the parties. Counsel
are ordered to meet and confer to discuss settlement, with their clients to be available
telephonically, prior to the settlement conference. At a minimum, the parties must each
make one proposal – whether as a demand and response or some other form – to settle the
matter. If the parties do not resolve this case on their own, the parties must appear for a
settlement conference before the Hon. Gail J. Standish, Courtroom 640, 6th Floor, United
States Courthouse, Roybal Building, 255 E. Temple Street, Los Angeles, California on
Wednesday, March 4, 2020, at 10:30 AM.

    1. Who Must Attend

All litigants and lead trial counsel must be personally present, unless a request to appear
telephonically is granted by the Court, for the entire duration of the conference. If a party
is a business entity, a representative of the entity with sufficient authority to settle the action
must attend.




                                                                                           :   20

                                                        Initials of Preparer         efc

CV-90 (10/08)                         CIVIL MINUTES - GENERAL                                       Page 1 of 2
  Case 2:19-cv-01903-JAK-GJS Document 32 Filed 01/13/20 Page 2 of 2 Page ID #:821

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL
 Case No.       CV 19-1903-JAK (GJSx)                                   Date   January 13, 2020
 Title          Elite48 Dental Studio, Inc. v. Jason Watson, et al.

    2. Settlement Conference Letters

On or before Wednesday, February 26, 2020, each party will deliver to Judge Standish’s
chambers (by e-mail sent to GJS_Chambers@cacd.uscourts.gov) a confidential settlement
conference letter. The letter should be single-spaced, in 14-point font, and not longer than
ten pages. The Court expects each party’s letter to briefly summarize the relevant facts and
evidence, legal issues, procedural matters, the damages or other relief sought by or against
the submitting party, past settlement discussions, and any other facts or circumstances that
counsel believe will assist the Court in conducting the settlement conference. The Court
values a candid critique of each party’s respective claims and defenses. A party may attach
to its letter key documents or other materials central to understanding the case or helpful
to facilitating settlement discussions. Do not file or lodge the settlement conference
letter with the Clerk’s Office or electronically submit it to CM/ECF. Each party may,
but is not required to, provide a copy of the letter to the opposing party. If the letter
exceeds ten (10) pages, excluding any attachments, counsel shall provide a courtesy
copy of the letter and attachments to chambers, by no later than 48 hours prior to the
scheduled settlement conference.

    3. At the Settlement Conference

Each litigant should be prepared to present a brief opening statement to the Court, in the
presence of the parties and opposing counsel. Additionally, the Court will meet privately
with counsel and the parties to discuss settlement proposals. The parties’ statements made
during all phases of the settlement conference (including the parties’ letters to the judge)
fall within the protections for compromise statements, including those contained in Federal
Rules of Evidence 408 and 410 and Local Civil Rule 16-15.




                                                                                       :   20

                                                        Initials of Preparer     efc

CV-90 (10/08)                         CIVIL MINUTES - GENERAL                                   Page 2 of 2
